Title: From George Washington to William Heath, 13 May 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh May 13th 1782
                        
                        In reply to your favor of the 8th, 10th, & 11th I have to observe that Mr Parker ought to be
                            transferred; that the subject mentioned in your private Letter of the 10th should excite particular vigilence on the part
                            of the Officers; that Leiut. Col. Badham should be relieved; that as General Glover (an extract from whose Letter I
                            enclose) has at the request of the General Court appointed Mustering Officers, the necessity of sending others to the
                            different places of Rendevous will be superseded, unless you think you can send on more suitable characters, in which case
                            you are at full liberty to do it; that it will be certainly best to send on the Sergeants you propose to conduct the
                            Levies; and also the Subalterns, upon condition they will go at their own choice & expence, or that the State will
                            support them: for Congress having Resolved that the Recruits shall be brought on at the expence of the States to which
                            they belong, No Money can be allowed, by the public, for the purpose—I wish you to consider yourself authorized to take
                            any farther measures in this business you may deem expedient. I approve your sending the french Deserters to the Consul at
                            Philadelphia.
                        As soon as the season will possibly allow it with safety, the first Mass. Brigade may go into Tents.
                        I am making Regulations respecting the commutation of Rum or Whiskey which will be published in Orders.
                        By the Order of the 30th Ulto all Troops except those composing the Garrison of West Point, or actually
                            stationed at the enumerated Posts dependent thereon, were meant to be comprehended under the general idea of the moving
                            Army; and consequently the Connecticut Line, 3d Mass. Brigade & 10th Regt were to be supplied under the Contract
                            for the moving Army—I did not suppose the Contractors for West Point were compellable to supply any Troops except those
                            at the above mentioned Posts, without their own particular concurrence, after the other Contract took place; altho I was
                            sensible there would be a discrimination in the issues. I am With great esteem Your Most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. I am favored with yours of this day—the Deserter from the York line, is sent back to the Provost
                                of West Point.
                        

                    